Members of the jury:

       I am providing you with a laptop that has loaded onto it all of the exhibits that

have been admitted into evidence. There is nothing on this laptop other than the

exhibits that have been admitted into evidence.

       The laptop will be connected to a large screen so that you can easily view any of

the exhibits in the case.

       To find a particular exhibit, you will need to double click on the folder that you will

see on the desktop, and when the file directory comes up, double click on the particular

exhibit. It should come up onto the screen at that point.

       If you have any problems, please advise the court security officer, and we will get

you any necessary assistance.

- Judge Matthew Kennelly
